TBS International Limited Reports Third Quarter and Nine Months 2009 Financial Results HAMILTON, BERMUDA – November 9, 2009 - TBS International Limited (NASDAQ: TBSI) announced today its financial and operating results for the third quarter and nine months ended September 30, 2009. Third Quarter and Nine Months 2009 highlights: Metric Q3 2009 Q3 2008 9M 2009 9M 2008 Revenue (thousands) $ 74,332 $ 183,322 $ 217,726 $ 471,845 Net (Loss) Income(thousands) $ (18,139 ) $ 59,143 $ (56,340 ) $ 157,162 EPS (basic and diluted) $ (0.61 ) $ 1.96 $ (1.89 ) $ 5.40 Weighted Average Number of Shares(basic and diluted) 29,863,460 30,104,863 29,836,239 28,980,101 EBITDA(thousands)(1) $ 10,464 $ 83,895 $ 26,486 $ 221,001 Drydock Days 191 229 481 568 Freight Voyages Average Daily Voyage TCE $ 12,296 $ 33,143 $ 11,726 $ 31,463 Freight Voyage Days 2,630 3,296 8,728 8,429 Tons of Cargo Shipped (thousands) 2,098 2,628 6,694 6,960 Average Freight Rate for All Cargoes $ 27.25 $ 61.40 $ 27.10 $ 55.78 Average Freight Rate excluding Aggregates $ 46.81 $ 95.85 $ 43.75 $ 91.92 Bunker Cost/Voyage Day $ 4,990 $ 8,585 $ 4,553 $ 7,434 Time Charter out Voyages Average Daily Time Charter TCE $ 11,048 $ 32,206 $ 9,255 $ 30,876 Time Charter Days 1,384 577 3,411 2,384 (1) EBITDA is a non-GAAP financial measure. Please refer to “Non-GAAP Reconciliations” following the financial statements included in this press release for a reconciliation of EBITDA to Net (loss) income. Third Quarter 2009 Results: For the third quarter ended September 30, 2009, total revenues were $74.3 million, a decrease of 59.5% compared to the $183.3 million for the same period in 2008.
